Exhibit 10.2

 

Restricted Stock Agreement for
Outside Directors under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan

 

THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph 1),
by and between the Director and Assured Guaranty Ltd. (the “Company”):

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the “Plan”), and the Director has been selected by the committee
administering the Plan (the “Committee”) to receive a Restricted Stock Award
under the Plan; and

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Director, as
follows:

 

1.  Terms of Award.  The following words and phrases used in this Agreement
shall have the meanings set forth in this paragraph 1:

 

(a)           The “Director” is                               .

 

(b)           The “Grant Date”
is                                                   .

 

(c)           The number of “Covered Shares” shall be                     
shares of Stock.

 

Other words and phrases used in this Agreement are defined pursuant to paragraph
15 or elsewhere in this Agreement.

 

2.  Restricted Stock Award.  This Agreement specifies the terms of the
“Restricted Stock Award” granted to the Director.

 

3.  Restricted Period.  Subject to the limitations of this Agreement, the
“Restricted Period” for the Covered Shares of the Restricted Stock Award shall
begin on the Grant Date and end on the day immediately prior to the next annual
shareholders meeting during which elections for directors are held following the
Grant Date.

 

The Restricted Period shall end prior to the date specified above to the extent
set forth below:

 

(a)           The Restricted Period shall end on the date the Director ceases to
be a director of the Company (and is not otherwise employed by the Company or
its Subsidiaries), if the Director ceases to be a director by reason of his
Disability or death.  The Director shall be considered to have a “Disability” if
the Nominating and Governance Committee of the Board of Directors determines
that he is unable to serve as a Director as a result of a medically determinable
physical or mental impairment.

 

(b)           The Restricted Period shall end upon a Change in Control (as
defined in the Plan), provided that such Change in Control occurs on or before
the date the Director ceases to be a director of the Company.

 

--------------------------------------------------------------------------------


 

4.  Transfer and Forfeiture of Shares.  If the Restricted Period with respect to
the Covered Shares ends on or before the date the Director ceases to be a
director of the Company, then at the end of such Restricted Period, the Covered
Shares shall be transferred to the Director free of all restrictions.  If the
Restricted Period with respect to the Covered Shares does not end on or before
the date the Director ceases to be a director of the Company, then as of the
date the Director ceases to be a director of the Company, the Director shall
forfeit all Covered Shares.

 

5.  Transferability.  Except as otherwise provided by the Committee, the
Restricted Stock Award may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period.

 

6.  Dividends.  The Director shall be entitled to receive any dividends paid
with respect to the Covered Shares that become payable during the Restricted
Period.  Any dividends shall be payable to the Director in cash.  The Director
shall not be prevented from receiving dividends and distributions paid on the
Covered Shares of Restricted Stock merely because those shares are subject to
the restrictions imposed by this Agreement and the Plan; provided, however that
no dividends or distributions shall be payable to or for the benefit of the
Director with respect to record dates for such dividends or distributions for
any Covered Shares occurring on or after the date, if any, on which the Director
has forfeited those shares.

 

7.  Voting.  The Director shall not be prevented from voting the Restricted
Stock Award merely because those shares are subject to the restrictions imposed
by this Agreement and the Plan; provided, however, that the Director shall not
be entitled to vote Covered Shares with respect to record dates for any Covered
Shares occurring on or after the date, if any, on which the Director has
forfeited those shares.

 

8.  Registration of Restricted Stock Award.  Each certificate issued in respect
of the Covered Shares awarded under this Agreement shall be registered in the
name of the Director.

 

9.  Heirs and Successors.  This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any benefits
deliverable to the Director under this Agreement have not been delivered at the
time of the Director’s death, such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan. 
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Director in a writing filed with the Committee in such form
and at such time as the Committee shall require.  If a deceased Director fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Director, any rights that would have been exercisable by the Director and
any benefits distributable to the Director shall be distributed to the legal
representative of the estate of the Director.  If a deceased Director designates
a beneficiary and the Designated Beneficiary survives the Director but dies
before the complete distribution of benefits to the Designated Beneficiary under
this Agreement, then any benefits distributable to the Designated Beneficiary
shall be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

10.  Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have

 

2

--------------------------------------------------------------------------------


 

all powers with respect to this Agreement as it has with respect to the Plan. 
Any interpretation of this Agreement by the Committee and any decision made by
it with respect to this Agreement is final and binding on all persons.

 

11.  Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Director from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

12.  Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Director, at the Director’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

13.  Fractional Shares.  In lieu of issuing a fraction of a share, resulting
from an adjustment of the Restricted Stock Award pursuant to the Plan or
otherwise, the Company will be entitled to pay to the Director an amount equal
to the fair market value of such fractional share.

 

14.  Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the Director
and the Company without the consent of any other person.

 

15.  Plan Definitions.  Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 

IN WITNESS WHEREOF, the Director has executed the Agreement, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.

 

Assured Guaranty Ltd.

 

 

By:

James Michener

Its:

General Counsel

 

 

Director:

 

3

--------------------------------------------------------------------------------